Citation Nr: 9909055	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from October 1979 to 
May 1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which, in pertinent part, denied 
service connection for hypertension.  

In September 1997, the Board found that the veteran had 
submitted new and material evidence and reopened his claim 
for service connection for hypertension.  This claim was 
remanded for additional evidentiary development.  The RO has 
not substantially complied with the directives of the Board's 
previous remand.  See Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  A Board remand confers upon the veteran the right to 
compliance with the remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board instructed the RO to provide the veteran a VA 
examination in order to determine (1) whether he currently 
has hypertensive vascular disease and (2) whether any current 
hypertensive vascular disease is etiologically linked to any 
systolic hypertension shown during service.  This was not 
done.  The veteran underwent a VA examination in February 
1998, but the examiner failed to render the requested 
opinions.  It is necessary that such opinions be obtained 
before the Board decides this case.

After this case was returned to the Board, the veteran's 
representative submitted additional evidence, consisting of a 
response to an inquiry by the veteran's representative, 
signed by Nikita Tregubov, M.D.  This response expresses an 
opinion about a relationship between the veteran's 
hypertension and military service.  The response is dated in 
August 1998, however, it was not submitted to the Board until 
the veteran's representative filed a written brief 
presentation, dated December 17, 1998.  The additional 
medical evidence was not submitted within 90 days of the RO's 
August 5, 1998, letter notifying the veteran and his 
representative of the time limit for submission of additional 
evidence to the Board.  See 38 C.F.R. § 20.1304(a) (1998).  
Neither was it accompanied by a motion for extension of time 
for presentation of additional evidence based on good cause 
for the delay in submission of the evidence.  38 C.F.R. 
§ 20.1304(b).  However, as this case must be remanded to the 
RO for compliance with the previous remand, the additional 
evidence is to be considered by the RO prior to return of the 
case to the Board.

Accordingly, while the Board regrets the additional delay, 
this case is REMANDED for the following:

1.  Return the veteran's claims folder to 
the same examiner who conducted the 
examination in February 1998 at the VA 
Medical Center in Birmingham, Alabama, in 
order to obtain medical opinions.  If the 
same examiner is unavailable, request 
that a qualified specialist review the 
claims folder.  The claims folder is to 
be made available to the examiner, and 
the examiner is asked to indicate in the 
examination report that he or she has 
read the claims folder, including all 
service medical records and the statement 
by Dr. Nikita Tregubov dated in August 
1998.  

The examiner should specifically comment 
as to the following:

a.  Whether the appellant currently 
has hypertensive vascular disease, 
and, if so, how is it manifested, to 
include predominant blood pressure 
readings and whether under control 
by medication or otherwise.

b.  Whether it is at least as likely 
as not that any current hypertensive 
vascular disease is etiologically 
linked to any systolic hypertension 
shown during active service.

The factors upon which the opinions are 
based must be indicated.

2.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

3.  Thereafter, readjudicate the 
veteran's claim for service connection 
for hypertension on the basis of all the 
evidence of record.  If the decision 
remains unfavorable, provide the veteran 
and his representative a supplemental 
statement of the case, and allow an 
appropriate period of time within which 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed; however, he is 
free to furnish additional evidence and argument to the RO 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).

The purpose of this REMAND is to fulfill due process 
considerations and obtain additional evidence.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


